7 N.Y.3d 857 (2006)
In the Matter of FIRST CENTRAL INSURANCE COMPANY, Appellant.
ZESHA AUERBACH et al., Respondents.
Court of Appeals of New York.
Submitted July 31, 2006.
Decided October 19, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order of reversal, dismissed as untimely. The prior motion for leave to appeal made to the Appellate Division was untimely (see Karger, Powers of the New York Court of Appeals § 12:3, at 436-437 [rev 3d ed 2005]). Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution.